     8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 1 of 34 - Page ID # 1




FORM A To be used by a prisoner filing a complaint under the
Civil Rights Act, 42 U.S.C. § 1983




                            IN THE UNITED STATES DISTRICT,COURT
                                FOR THE DISTRICT OF NEBRASKA




 (Enter above the full name of
the plaintiff or plaintiffs
in this action.)


                  V.                                                        COMPLAINT


O~Poue£ DtPMTNlfNf: OffiCerS;       ;


P1&1{Jf1l (/<.-9 ~cerl;Jt>&sal RluH:WRj                                                  Al:01,vreo
6RI/<. P. Rif<E~EAD; HEIDI L. ALTICj
                       t                   I
                                                                                         NOV 2 ~     go 18
m1Cf00, OL1vaZ; H-A-[{$ENI.NASS C£{!;tV1ame
                  I                     .

unkiicw,,u; AervA:L. 1(-q DO[;~Ai.,~ OTlie& IJNl<NoUI~ J211e,a1td -Sohn Dee,($)
 (Entet above the ull name 6I                                                 ~
the defendant or defendants
in this action, if known.)

(Note:  If there is more than one plaintiff, a separate sheet
should be attached giving the information in Parts I, II, and III
for each plaintiff, by name. Remember, all plaintiffs must sign
the complaint. )



r.      A.      Place of Present Confinement                           /Jeb-rQS.~01., c3fal-e,   JJrt'5CJ_Y\   (tlsP)_
        B.      Parties to this civil action:
        Please give your commitment name and any other name(s)
        you have used while incarcerated.



                                                       -l-
  8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 2 of 34 - Page ID # 2


       (1)     Plaintiffjll\N£S           fv(.       IZ6cc,1~                     Registr. No.            858?'1
               Address        P. 0. Box J;250o
                             lo1 colvl , iUG     i
                                                                 (pg5<-tJ-PJ5oO
               Additional plaintiff's Registr. No.· and address:

                                            N/A

       (2)    Defendant         0mabo Police; ~6lri--Me11t (An~@d A[;I its: Affi/;@,~~J kJ9 )),~
               is employed as         Pol1ce.        0   mc.~;rs        at   Ovvto.h9', Polte-e. Dep+ .
              Additional defendant's employment,                             K-9 offic,er (f,snoth)
               bo5::, horcl\er O.V\cl \t\-9 c\05, t.tncl aU oFFtce,r:
             nvvnt-ol tn fu. JuvtsdwhoV\ s-u:,hon A.. lob.eleol otfic,als =
II.   Previous Civil Actions

      A. Have you begun other lawsuits in state or federal court
       dealing with the same facts involved in this action? A-fllinJa/fi"f;f~Jce
      _Yes ~ No I_                                           vfo1ortC!iSiim.
      ( 1)    Title:     :r~l\'leS W), ~eec&
                        (Plaintiff)
                                                           V·
                                                            (v.)
                                                                Stt-e.i of ~tlSk_e, (Defendant)
      (2)     Date filed            /tpRi / 11 / a.CA7                   ·
      (3)     Court where filed            SJaf0Clef1wr (W (urdegffi"tctio1 WJwj
               (specify if the court was state or federal and
              the level of the court)

      (4)     Court number and citation                     f?-esolvtovi 14=ttf0
      ( 5)    Name of judge to whom the case was assigned                                    Sfatei ci,QIIYl 'PJRd/
      (6 )    Bas i_c c lai~ made                               s
                                      ]iJr; '/)il/Mf, aJ.un :m ~e, :hi :the c:la1~15 aii:cd
               lwern oou; 1-t-,fi«:e:.Sllfvfu:cJ½ p,li(f;, livral~ 1CNi !~ vfolafu,,s, I'll&~.
      ( 7)    Date of disposi tion_··,,f.l-'-"-+-p-'--',-''--<l __-'1~·t -r-,_:2_0_11_ _ _ _ _ _ _ _ __

      (8)     Disposition         d-eci5iM iv'\C6v1Clv::i·,v-e-Av1J~tq -                 .
                                      (pending)           (on appeaJ)         (resolved)

      (9)      If decided bydt~ourt, state whether for plaintiff or
             . defendant    .       ~1hrr5
      (10)     Approximate date of filing                       Ap:=,   I_   lI
                                                                                  1
                                                                                      ;U>\7

                                              -2-
      8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 3 of 34 - Page ID # 3


         (11)     Approximate date Of j udgmerit_-t-,,{Y._r...lo-'-=_-'-'kze&.<....;;;;.L_;;_--=a:;;_O-"'----f-l--=?.D'---l"--7'-=----
         For additional cases, provide the above information in the
         same format on a separate page. ·


        B. Have you begun other cases in state or federal courts
        relating to the conditions of your treatment while in
        confinement?    Yes __ No                               X

III.      Grievance Procedure

        A.      Does your institution have an administrative or
                grievance procedure? Yes X     No

        B.



        C.



        D.      If you did not file a
                reasons
                iro N_Dl_/t;_PR_·1;-~--&-cn-,o----.~-CD_M_vtme-,t-D_O_utS_lO_&_JA-fl£_\)_i/~5TmJTI~
        E.      Please attach any: re_S:f?Onse1s p.s1 ejibits to this                                                  /
                complaint. (A.J-.f-cJchea D<,Y\I/JlrS                                                                  ♦
        F.      If there is not prisoner grievance procedure at your                                                               M
                institution, did you complain to prison authori tie~ 'for.1"11                                                           r _·Jl
                Yes -    No -                             *Do            Naf         AFPut:.\A-di6h~linours~e;
        G.      If your answer to F is yes,                                                                  j'~ileJ (~CV\
                A.   What steps did you take and what was t h e , /
                result?                 NIA


IV.     Jurisdiction

        A. Is .this complaint brought for a violation of your
        federal constitutional rights by a person employed by the
        state, county, or municipal government or acting with such
        government officials? Yes$-_ No __ ·


                If "yes," please state the agency the official(s)
                is/are employed by or why you believe the defendant(s)
                was/were acting in conjunction with government
     8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 4 of 34 - Page ID # 4


                           CJMO ho..  Pohc.e_ b12p?,     15 . c, officer P18no/..-h ))
                                                                                   1
              officials:

             afc: Joseph 1?1ch rer (r201cl)) oFc: cr,!i P /;rehtarl (ts-sG>)
             ofe ~ /-leid, l, J/lhe, ( y79,;)i ofc: M,cboel D/Jver (,2of./o)
             ofc: 1-iansen (Jo4:s) )ofc: Alft~-s (18'.8:k?)/A-1I o&eruo&aJJnJaneeiJdvi11(
              Aclvnl lj-9 do5 ,r
                                          11
                                             :r reseate :¾ rif/{'r: -lei M.l'-111.
             o,n4 UVJ KAt:!<1.Jl'\ . per.sons or (1)11 ~ IQ-rtce;fs bier
             fhcvt Q,e.,       Ut"\i1.noWV\   +o   M<..     ~t      \-':/1',wi~
       B.     Is this complaint brought for a violation of state or
              local law? Yes X     No                            ·

             If so, please specify (without alleging any supporting
             f cts) the ~ta e law(s) you be~ieve was/were viol~ted_
                        fi tCt I
                           1
                                              _    -e__   fore.   &                tSCD -



             Is/are the defendant(s) residents of the same state as
             you? Yes .2(__ No _

             If not, specify what state
                                                   -----------~--




V.     Statement of Claim:

        (State here as briefly as possible the FACTS of your case.
       You must state exactly what each defendant personally did,
       or failed to do, that resulted in harm to you, and describe
       the harm. Include the names of other persons involved (for
       example, other inmates), dates, and places of all events.
       If you allege related claims, number and set forth each
       claim in a separate paragraph. Attach an extra sheet, if
       necessary. Unrelated claims should be raised in a separate
       civil action. Do not give iegal arguments or cite cases or
       ~tatutes except in Part B below.               ·



       ~i:~~=~=:~liM
       Ir\ }IV y   c\            '   .   w                 i .' .     ~   olvw .
     8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 5 of 34 - Page ID # 5



4at- -ttey w~ al (~ +o            McN'e   b ola3e.vtd, in <lMVle, &lftcL1 8JvJ d +hm
Seevi vuv,v1i,'\3 a 1,,Ja'y'-f<cW1 --t111e   ~tea, 2b/EY"&) Omeilria   pDlce-e ~ce0;
 kk pursurl-. ~if+kirn. ~ cl(e., vi-@we\y 1 JDe:5f\l"\ ·RicJ,ter, Nass,
 2vB ullil~Vi I under a:\v1:sew1~J-1YcW\ ~cce ~'C'E'r l'vtcl1ad (3{~...r~r
 CVlef6Y1~r ct:eful)d arr\--s ' ·, n-ct¥1ttrfJ, ~,i1e, \ c5rev I Clttt1er D?D
                 1
                  '



  I@w ~ , + Jacer.s rbke dfB1tiorr\- ,-P\3nilil LI<-(} iSfficerJ
 .1VJd -tl,,u e,aviille [k_...q), 1>nck- his wmm avid. j 6lned -We ~1evri16'1ad
 ~ OPn ot½Cers ir1 ~It: -Scl1'Y1e ~ursotr-. fta1~j SeBJvicr"!J)y,. WQS
 ctM~frl loe.~ed 1BvJd recklessly .bJ-e11 ~Y -tb1e., CBtr1i11e.. [/(-CJ Ji d03
            I
 lakii. t°\ice ll-°1 d~\ \>Vlcler-+lne. pursoit13 JiirenQWled BPD ,P;;CTYS /
 deftitt\&its             lW1d diffrdi6ns., ( 2£.( fu~cll ly 5<h bet 1
                 CDVVltrlcWciS

 Jli~·       lrmWi+hJ. -Pl~ivt+Af w~ lr0b-lly cW?d v,cioosly a-th?ckeJ
 'oy +hrs \JltJnu,1~ Lvi~w1epcSB~Y LlnKhowY1) -pL-ce k-c:r d~ r            Q,~


 +\rercioy c:5~-ed Slfto0s 1rrtlich6V1s1 bcd(ly ,~J(rrl ,-i,~ uni:5 1 oW)c\
 do~tf5 '.t~<Niiie Sl1~jL~&kons. l5E£ ~ l ~ hh.brb
  Co +hrruf ~~ VlmvH-h). ~ -\y~ Wa-s
   atiMfnidm.J ut'ii6 fup&i ~<iirtkt.'t'.' , ; i t - ~ Med red Cel'rttr~Gli 1hlin,
 ~                           drreshl avd bzfecl IV1To J1~cJS ~
                1,Pci1~-!¥' 1Ald5
 J"J\{. Pl~c,1Mf W~5 CJl]e.(bosly Su1:ja::itd by-t-h:::, d&idc>vrt-5
  ~u~ ~ -it}e, oltn:c.iDU-s aw&ltl'8 b1'l f nvdv i~'Je. k'.-q d~ Wt,
  1~u,ytS\ cJviJ wl11\e 1n .:iVJDCk. GMd f:i(Cn1li-al-ivj ~;;iin1-furl1irer
           8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 6 of 34 - Page ID # 6




     VI.

             A.      Do you request money damages?            Yes    X     No


             If so,

                     1. Did you lose any money from th~ incident?
                     Yes   A-·
                             No _    If so, how much? di> \!?J°0O'::!. Off(OXirv!Jt~
                     2.    Did you receive a physical injury?              Yes   1(   No _ .

                  3. What other harm did you expe;Jence from thi9"-
             incident? Unobl-e       to
                                l<lulk for d fll)onfh~. Unolo}e ·to tullf.[                  use   M<-(
 r,~h\-   (lf"M   olue,   clo5 b1.~ n1y,ry to my shouJd£, For         Yl,(,(jy'J,fhr l [";c.c-t55 IV( jx:;1n
                                                                      (e
 etnc,l nn51n5 1n M~ Je(f ear ond fev1,tp,oro.ll'( los<; 0£. ~r1~ ,~ l.e(I- .ea,
 doe. 1-v polie,~ 11)-C( k)d--hn_s VVIH eQr- hat(' WCtcf or-r_ . .L 0f,l{ -expef't-eVJC..e.
 rw\,b ,v1s aviol poiV\ \V\. ~ /:~Fl- ~r bv-R..- I-a su15erlf 0\/\ Y\ll~ 1-eFt eor
-fo ~-htch eo.r- 'ooc)L- Cl"\ +o M<-(_ 1 )1-e.od on& -f'-e sh o.p--e_ 1vil( /.ef+ .ear one.
        '.tJr,, ,- 1, v'K,nh/u h1c.l,or -·rtl-€V1 ihQ__ o<f.1wr C,tlQ_ IS now,                 -/,,,.,-
   8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 7 of 34 - Page ID # 7



       Pvfevifo{ Ah~VLSb 1_lmo+ionol bit:r\-:ressi"s~ock~ mjcoY1c:cia~/
             4.      State the amount of damages claimed 1}5 I, ,(Jct:>TOCl).'!9-
                                                                       I


      B.     Do you request a jury trial?            Yes   A    No_
      C.
      you.




VII. Request for Appointment of Counsel
     A.   Do you want an attorney to represent you in presenting
     your claim to the court? Yes x_ No __
     B.     Did someone help you in·preparing this complaint? _
     Yes ---2(_ No __ If so, state the person's name (optional)

     'Par(A_J-e~1{    Ass,sto.Y\t Jn (NSP) NebraS,kCA sfa.fe Prtson

     C.   Have you made any efforts to contact a private lawyer
     to determine if he or she would represent you in this
     action?   Yes _K._ No           ·

     If so, state the ~ e (_s) aI).P. addrest0es) of each lawyer
     contacted LCAW 0-t-tlce S:: of- Wb,1l--e, ~        ~or-5.ensen
                     3Utf jf. Mo.v--l(,5 AvevuJe

     If not, state your reasons
           ;vi p.
(Note: This court has no funds with which to pay an attorney for
handling this type of case. Because of this, appointments are
made only in cases where an attorney is greatly needed and the


                                           -7-
  8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 8 of 34 - Page ID # 8


attorney is willing to .take the case without expecting to receive
any fee.)
     I declare under penalty of perjury that the forgoing is true
     and correct.

     Signed this   aLR day of   -------'--'--==.:...---'   201!_.
                                                N, /2€<::.C°'-   II X:58:2 Cf
             8:18-cv-00556-RGK-PRSE    Doc # 1 Filed: 11/29/18 Page 9 of 34 - Page ID # 9
       11-03-'15 09:02 TO-   City Prosecutor    FROM- DCDC ADMIN            P0016/0017 T-886 F-846
 •           .
      ) ;.-,_·


  NOTE: Thii.reportmay:.tandalonefor              OMAHA POUCE DEPARTMENT                                                                                         IRS#                                                    j
  Ctim11Again5tSoci~tyand Is used fo~all            BOOKING ARREST REPORT          _    AH32053   _
  booking arres~. Crimes Against S0cu1ty                                           ~-------~-----'
  n11ad not be listed on an Incident Report ■ FELONY ■ MISD~MEA_NOR ■ WARRANT ONLY
                                        OCCURRED                                                                                                       REPORTED
  Location Occurred        S 118TH ST I MST OMAHA. DOUGLAS                                             IDislrlcl #             L=llon Reponed    OMAHA, DOUGLAS COUNlY
  COUNTY                                                                                               I          83
         Day of Weak                Month(MM)           03)'(00)             Year (YY)                     Hour.Minute          Day of Week     Monlh (MM)      Dav !DD!          Ye-ar(YY)            Hour.Minute

          TUESDAY                         11                 03                   15                         01;28

          TUESDAY                         11                 03                   15                         01:28
                  ,!Day or Week                jMonth (MM)        josy (DO)             jYl:<lr (YY)           Hour.Minute         Location  S 118TH ST / MST OMAHA,                 Dlslrlcl
  ARRESTED!              TU5SDAY               j      11                   03           1        1s                    07:17        DOUGLAS COUNTY                                            83
      OFFENDER NAME                  ■ ID Veriliad                                                                                  DOB (MM/DO/VY) AGE      Data ti - Dalil Cen_ter Usa 011ly
  O                                                RECCA, JAMES M                                                                      10/02fl8        37
      ALIAS                                                                                                                        ALIAS DOB          NICKNAME/MOl'IIKER


      ADDRESS                                                                                                          jCllY                                          STATE         jZIP
  F                                                96 OST                                                              I                  OMAHA                            N~       I             ·   68127
      DRIVERS LICENSEl1/STATE                                                     rOCIAL SECURllY #                        RESIDENCE PHONE                            OTHER PHONE
                                                                                                                                                                                  (402) 670-9462
                                                                           EYES     jSCAAS•MARKs-TATTOOS
                                                                           BRO     .I
      OTHER OESCFtlPTION

  E 1------,0'""1R""T"'Hc-:c='-1TY:::-,-----,j....,e~1R""rn"'"H.,..,s,..r'"""A""'r~.-t""I~co""u""N-;;:T=Ft.,..,Y....,lr--■
                                                                                                                         --IN_T_E_R_P_R_E_T_E_R_N_E_E_D_E_D_---''------,j,..,1LA,.,.N~G::--:U-,-,AG=E=--;------------f

      PHYSICAL CONDITION:
                                                                                                             INJURED
  Nf,---,-~---=-=-c-,-=-=-c-------------------------------------------t
   MENTAL CONDITION:
                                                                                                             NORMAL
      SCHOOL      or BUSINESS     NAME & ADDRESS
  D
      EMERGENCY CONTACT NAME                                                                                         'EMERGENCY CONTACT RELATION                EMERGENCY CONTACT PHONE



 E      ■        DV RELATED         I ■ us         CITIZEN
                                                                         METHOD OF IDENTIFICATION
                                                                                                  CIB
                                                                                                                                    'KNOWN KEEP SEPERATES

      PLATE# I STATE I YEAR

                                                                     '
                                                                             .jviNI             I .j I                            I I I                 I              I                I I I I
 R COLOR                          YEAR              jMAKE                                                         rODEL                            STYLE       OTHER


 CHARGE 1                                                                 WARRANT#                             STA.lUTEJOROINANCE                tcorl11ers10n Code         RB# if different
  OBSTRUCT LAW"ENF OFC OR FIREFIGHTER                                                                                          20-21 ·                   24244

 CHARGE 2                                                                 WARRANT#                             STATUTE/ORDINANCE                 Conven;ion Codo            RB.O if d il!'orenl
                           WARRANT                                              03571112MC

 CHARGE 3                                                                 WARRANT II                           STATUTE/ORDINANCE                 Cooveraion Coda            RBtl Wdifferenl
                           WARRANT                                               03585133

t!OOKING #
                                           I•      SCHOOL ZONE • CONSTRUCTION ZONE .
                                                                                                                                                                            WEAPON CODE JI:)


ON SCENE ■ CIB ■ CRIME lABjAOVISED OFFICER/SERII   -    .                                                                  ON SCENE INvtSTIGATOR/SER#
CIB ADVISED ■ Yes ■ No     I       OLIVER, MICHAEL [2040]                                                                                OLIVER, MICHAEL [2040)
Other Rsports

NARRATIVE: (PC and Elemenla lo I.he Charged Ct1mes. Delll•s on a Supplf:-menlary Report)
Narrative not required 1f already cov~ In an lncider,tRepo,t for Crime Against Pan.on,

 ON TUE 03NOV15AT0128 HRS. RIO'S NASS 1886AND RICHTER2019 RESPONDED TO THE CAROL HOTEL AT 4888 S. 118 ST. TO
ASSIST OFFICER HANSEN 2043 WITH A RECOVERED STOLEN AUTO. UPON ARRIVAL R/O'$ OBSERVED A BLAC~ DODGE 4 DOOR CAR
THAT WAS REPORTED STOLEN AND HAO BEEN INVOLVED IN A FELONY ASSAULT THAT OFFICER NASS WAS INVESTIGATING.-. RIO'S
COULD SEE A BOX OF AMMUNITION IN THE CENTER CONSOLE OFTHE VEHICLE AND THERE WAS A SPENT SHELL CASING ON THE REAR
OF THE VEHICLE BETWEEN THE BACK WINDOW AND THE TRUNK. CIB WAS CONTACTED AND THE VEHICLE WAS LATER TOWED. WHILE
ON SCENE OFFICER H.ANSEN OBSERVED PARTIES WATCHING OFFICERS WHO THEN DISAPPEARED WHEN RIO'S LOOKED AT THEM. RJO
RICHTER THEN OBSERVED THREE SUSPECTS WALKING AWAY EIB ON 118 AND MST. RIO'S RICHTER AND NASS OBSERVED THREE
SUSPECTS EAST OF 118 AND MST WHO ALL RAN WHEN THEY SAW OFFICERS. R/O HAD THE CRUISER WINDOWS DOWN AND YELLED
LOUDLY OUT THE WINDOW OF THE MARKED CRUISER , STOP! POLICE! ONE SUSPECT RAN E/B AND ONE MALE AND ONE FEMALE RAN S/
W INTO A WOODED AREA WITH A CREEK. OFFICERS LOST SIGHT OF THEM IN THE WOODS AND CALLED FOR MORE CARS TO RESPOND
AND SET UP A PERIMETER AND CALLEO FOR A K-9 OFFICER TO RESPOND.

Booking                                                                                        PAGE           1      OF    2                                                               Report FPOO37O1
OPD Form 277


                                                                                                                                          I
      ~7 os8:18-cv-00556-RGK-PRSE
             '15 09:02 TO           Doc # 1
                            City Prosecutor                                     Filed: 11/29/18
                                                                                    FROM-        Page 10 of 34 - Page ID # 10
                                                                                           DCDC ADMIN                           P0017/0017 T-896 F-846
 -
                                                                                                                                    At-132053
  NARRATIVE: (P9 :ind Elemsms lo the Ch:lr9ed CrimM. Details on i. Supplemen!.ary Report)
 fiamili\lo nol requir~ If already covered in an Incident Report for Crime p.gsinst Peroon.

  K-9 OFFICER PIGNOTTI RESPONDED AND FORMED A SEARCH TEAM WITH OFFICERS. THE SEARCH TEAM BEGAN SWEEPING
 THE CREEK AREA AND THE COG LOCATED AND BIT A MALE SUSPECT HIDING IN THE WOODS. OFFiCERS ASSISTED WITH THE
 K-9 APPREHENSION AND BROUGHT THE SU_SPECT OUT OF THE WOODS. HE WAS ID'D AS RECCA, JAMES AND A DATA CHECK
 SHOWED HE HAD TWO MISD WARRANTS OUT OF DOUGLAS COUNTY. AN AMBULANCE WAS CALLED FOR THE DOG BITE AND
 RECCA WAS TAKEN TO BERGAN ER AND TREATED AND RELEASED. HE WAS THEN TAKEN TO OPD HQ FOR IN INTERVIEW
 WITH CIB REGARDING THE STOLEN AUTO, BUT HE DECLINED TO SPEAK WITH INVESTIGATORS. WAS WAS TRANSPORTED TO
 DOUGLAS COUNTY JAIL AND BOOKED FOR OBSTRUCTING POLICE, AND HIS TWO WARRANTS. OTHER OFFICERS LOCATED A
 SMALL BAGGY CONTAINING METH NEAR WHERE THE THREE SUSPECTS WERE INITIALLY SEEN. RECCA DECLINED TO SPEAK
 BEFORE HE COULD BE ASKED ABOUT THE DRUGS, AND THE OTHER TWO SUSPECTS ARE STILL OUTSTANDING. THE DRUGS
 WERE BOOkE □ INTO PROPERTY AT OPD HQ.


CONDITIONS
Road Surface                             IVlslbility                                 i()lher Traffic Present

Roadway                                  Highway Type                                ffraffic Flow                     ~ccidenl Caused
                                                                                                                        ONE
COMMAND AUTHORIZING BOOKING                                SERIAL#                !TRANSPORTED BY                                   ISERIALIJ
                 FOREHEAD, ERIK                                    1556                              R1CHTEP~ JOSEPH                         20Hl
ISEARCHED BY                                              SERIAL;                    ASSISTING OFFICER
                RICHTER, JOSEPH                                    2019
REPORltNG OFFICER                                         SERIAL#                    APP.ROvt:DBY                                   !SERIAL#
                RICHTER, JOSEPH                                    2019
Booking                                                                PAGE      2     OF     2                                          Report FP003701
OP □ Form277
            8:18-cv-00556-RGK-PRSE
        11-O3-l15 09:01 TO-           Doc # 1 Filed: 11/29/18 Page 11 of 34 - Page ID # 11
                             City Prosecutor     FROM- DCDC ADMIN            POOO4/0O17 T-886 F-848
       ·~                                RECORD OF ARREST
 INTERPRETER                         *   MISD PROSECUTOR*                      PAGE: 1 OF l.

 ARRESTING AGENCY           ·ARREST NO         OPD NO.         DCS NO     REPORT NO
 OMAHA POLICE DEPARTMENT     Kl09638l                                         H32053        BP

 ARRES~EE NAME                      RAC SEX D.O.B.  HGHT WGHT HAIR EYES COMP DATANO
 RECCA JAMES M                       H   M 10/02/78 5 08 200   BRO BRO       3140728

ARRESTEE ADDRESS                    CITY           STAT ZIP      HOME PHONE BIRTH CITY STATE
 4626 S 46 ST                       OMAHA           NE 68117     4026709462 WEST ISLIP NY

EMPLOYED BY             EMPLOYER ADDRESS                          BUS l?HONS         WORK HOURS


ALIAS/Ml\,IDEN NAME          MAR, STAT       SOC. SEC. DRIVER LICENSE          STAT TYP OF LIC
                                             127680911 H13376995                NE
MARKS, SCARS, TATTOS:     TATTOOS    .

IF SICK,INJURED,INTOXICATED DESCRIBE         TO WHAT DEGREE                     MEO!CATION
A FEW DOG BITES

NEXT OF KIN                          ADDRESS                                    PHONE


LOCATION OF ARREST                  DIST CITY           STAT DAY DATE ARSTD TIME SPECIMEN
  11.8 M ST                          83     OMAHA        NB TUE ll/03/l5    0128

ARRESTING OFFICER l         SER NO          ARRESTING OFF 2                   SER NO
RICHTER          JOSEPH     2019            RICHTER,JOSEPH M
COMMAND AUTHORIZATION       SER NO          TRANSPO~TING OFFICER              SER NO
FOREHEA,D,ERIK P            1556            RICHTER,JOSEPH M                  2019
BOOKED BY                   SER NO          SEARCHED BY.                      SER NO
ALTIC,HEIDI L               Y792            RICHTER,JOSEPH M                  2019

DATE BOOKED TIME    ARRESTED WITH            D.O.B.                       RIGHT INDEX PINGER.
11/03/15     0740                                                         3
REMARKS                                                                   3
PARTY BOOKED ON NEW CHARGE OF OBST LAW ENFORCE+ ~I 03571112               3
 J.S-12664                                                                3
                                                                          3
                                                                          3
                                                                          3
CONV REPORT STATUTE                                          BOND    COURT
CODE NUMBER ORDINANCE NO. CLA DESCRIPTION                 AMOUNT TP DATE TIME
24244 H32053 20-21        M   OBSTRUCT LAW ENF OFC OR FIR   2500 E 112415 1330




BOND SET BY                 DATE            TIME    TOTAL BOND    COURT
                                                      7500        CNTY
        8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 12 of 34 - Page ID # 12
    11-03-'15 09:01 TO-   City Prosecutor        FROM- DCDC ADMIN      P0005/0017 T-896 F-846



LPFIC46X                                                       PAGE 0001
    '                          PERSON PROFILE                  65R307C07Q43
DATA# 3140728
NN-lE ~ECCA, JAMES M.                          WARRANT        CONF.INED CCR
DOB 10/02/1978 WEST IS-LIP, NY         SOCIAL SECURITY XXX-XX-XXXX
ADDR 04626 S 46 ST                     DRIVERS LICENSE Hl337699S        NE
      OMAHA, NE 68117                  FINGERPRINT
R,ACE H ·sEX M HGT 508. WGT 200 EYES BRO HAIR BRO COMPLX     INS#
DCS#             OPD#     O
FBI#             PAROLE  ADDED INFO
FLAGS MISD. WARRANT
       CONFINED-JAIL
       PAST RECORD

INPUT AGENCY   PROGRAM CREATED              06/22/2009
LAST AGENCY    CORRECTIONS                  ll/03/2015
                                 .ALIAS NAMES
DATA#                     NAME                           DOB·       WAR CON
  8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 13 of 34 - Page ID # 13

          DANIEL A. ESCH
          DOUGLAS COUNTY CLERK / COMPTROLLER

          SHERI K. LARSEN
          CHIEF DEPUTY DOUGLAS COUNTY CLERK




April 6, 2017


James M. Recca
Data# 3140728 Module# 14-22
Douglas County Department of Corrections
710 South 17th Street
Omaha, NE 68102


Re: Tort Claim

To Whom It May Concern:

This letter is to inform you that the Douglas County Clerk's office is in receipt of your tort claim.

Said claim will be placed on the Douglas County Board of Commissioners' meeting agenda; to
be held on Tuesday, April 11, 2017; at 9:00 a.m. in the Legislative Chamber of the Omaha-
Douglas Civic Center, 1819 Farnam Street, Omaha, NE.

At that time, the Board will be asked to refer this claim to the Douglas County Risk Manager for
review and determination. You will be notified in writing once the Board has referred your claim
to the Risk Manager.

If you have any questions, please do not hesitate to contact me at (402) 444-6764.




Ellen M. Sechser
Administrative Assistant
Douglas County Clerk's Office




                 OMAHA-DOUGLAS CIVIC' CENTER•   1819   F.\RNA.\I STREET.   i 108 • 0~1-IHA.   NEIJRASK.-\   6818.1-0008
                                          402•444•6 76 7 • FAX 402•-144•6456
                                     E-mail: dan.esch@douglascounty-ne.gov
                                           www.douglascountyclerk.org

                                           0     printed on recycled paper
8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 14 of 34 - Page ID # 14


                                               Resolution No: 246
                                               ADOPTED: April 11, 2017


          BOARD OF COUNTY COMMISSIONERS
                            DOUGLAS COUNTY, NEBRASKA



  Resolved

                             Motion by Boyle, second by Kraft.

         I move this Board refer the following tort claim to the County's Risk Manager for
  review and determination:

                James M. Recca




                                                                                         )>        ::0
                                                                                         0         CD
                                                                                         0         Cl)
                                                                                         -u        0
                                                                                         -I
                                                                                         rn o·
                                                                                                   s.
                                                                                         0         ::J

                                                                                         ► ..g:
                                                                                        ,:,
                                                                                         :::::!.
                                                                                         -         I\.)
                                                                                         _.. .i:-.
                                                                                         _.. a,
  Adopted:      April 11, 2017                                                           I\.)
  Yeas:         Boyle, Cavanaugh, Duda, Kraft, Morgan, Rodgers                           0
                                                                                         _..
  Absent:       Borgeson                                                                 -.J




 Daniel A. Esch
 Douglas County Clerk
8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 15 of 34 - Page ID # 15

      DANIEL A. ESCH
      DOUGLAS COUNTY CLERK/ COMPTROLLER

      SHERI K. LARSEN
      CHIEF DEPUTY DOUGLAS COUNTY CLERK



April 11, 201


James M. Recca
Data# 3140728 Module# 14-22
Douglas County Department of Corrections
710 South 17th Street
Omaha, NE 68102


RE:    Tort Claim


To Whom It May Concern:

This is to advise you that on Tuesday, April 11, 201 the claim referenced above
was presented to the Douglas County Board of Commissioners. A resolution
was adopted to refer said claim to the County's Risk Manager for review and
determination. A copy of that resolution is enclosed.

The County has six months to review your case. If you have additional
questions in the future you may contact Darrel Neely at 402-444-7940.




Ellen M. Sechser
Administrative Assistant
Douglas County Clerk's Office


Enclosure




            OMAHA-DOUGLAS C1v1c CENTER•
                                    402•444•6767 • Fi\X 402•4-44•6456
                                E-msilc dso.esch@dooglsscooaly-o,.ge,          r
                                        1819 F.-1R:-.'A~I STREET, 1-108 • OMAHA.   NEBR.-\SK~   6818.3-0008


                                                                                                ' _ \ ~
                                                                                     t "r,                          :It 5   /
                                       www.douglascountyclerk.org                     __,                     -\-
                                       0    printed on recycled paper                            Y) \ () \
                   8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 16 of 34 - Page ID # 16




                                                                       1
                                                                    _.- ;·
                                                                  ·,f~~
                                                                 ,r::,:,: .. U.,
                                                                                   /c,--~s
                                                                                   l   {\V   1...-i

 (~-                                                             CO RR ECT CA RE
                                                                 SOLUTIOl/S


                                                         V\iOUND CARE FLOW SHEET
             '.             .        .\             '\
                                                                                                      □   Dressing Protocol
INMATF f\JAfvlE:                     K\ ~C'C..0. -._)), )Q_~ 5                                        □   Physician Order
10#:               . '_))\L\l';t·j)S
008:               IC\~\ -7 '6



                                                                                                                              .,.
                                                                                                      ~--~---------
              ffl,
               ~{                                                                                     Frequency:

             ,_\_~



      U!J         jl             ~
 ~                ,·\
            ~))        ~·

            R                   L·              L        R




     Date & Time
     Of Treatment




i:W!.i {lurmGrl)' CCS·OffJ]
       8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 17 of 34 - Page ID # 17




Doughs County Detlllrtment of Corn~ctions,
NE
Douglas- County (NEDO)
710 South 17th Street
Omaha, /IJE68102
                                                                                               Provider Progress Notes
                                                                                                                                                                                                                     CORRECT CARE
                                                                                                                                                                                                                      SOLUl'IONS
                                                                                                                                                                                                                                    ccs
clindamycin 150 mg capsule                                           2.00 ca_psule-        Douglas Co: TIO AM Pll•I 8: HS                  11/3/2015 8:00:00 PM                                            11/10/2015 7:59:00 PM

    Patient Problems:
/ Observed C t          Type                                                               Problem                                                                         Confirmed By
: Date          a egory
: 03--/ 8-2015 Acute    OTHER                                                              F:?..Y~'!.(f?eports No Prublefl'}_~. ....... -- . . -----·- . .
    Patient Allergies:
;Observed
                                                          - - - - - - - - - ..- - - - - - - - - - - - - - - - · - - - · · · - - - - - - - -
                                      Type                                                  Allergy
,Date
~.Q:3.-18-2015 Allergy Items                                                                No Known Allerg_ies . . - ......_________ . __...... _. _..................................... -- ....... _.
    P' Vital Signs Tal,en
    Patient Vjfa/s . .
                                                                                       ----------------------..........._.,_ ........._.......- ..-·-....
iObserved Blood
                                                                    Pulse         Resp. Rate Temp                               Pulse Ox                         Weight                                BMI
;Date                            Pressure
f 11-05-

: 2015
:o9. .55AM 138/82                                                   82                18                  96.10                 97                           236                                       35. 9
',csr                _
...... - .............. .._..........- .........._.....   ____                    - - - - - - - - - - - - __                                    _,..        __   ........- ..........   _............ - ...._..________ .... ............. ..
                                                                                                                                                                                                                           ---------·----___J
                                                                                                                                          ...          _,                                                                      ,



!
I Notes / History:
L. ____.

     ·-           Added 11/05/2015 12.-22 PM CST byJesch Provider                                                                                                                                                                  __________

      Patient on dindamycin from the ER after sustaining multiple dog bites from the canine unit. I-le has a wound in
      his right shoulder that needs to be repacked. He has sutures in his right ear and loose suturing to approximate
      the wounds in his right arm and his leg. They appear to be dissovable and do not need to be taken out. li\lilf                                                                                                                            1
                                                                                                                                                                                                                                                1
      sd1edule daily wound care and dressing changes. Patient to finish antibiotic as prescribed..                                                                                                                                              I
                                                                                                                                                                                                      - - - - · · · · · - - - - -·-----1




     f ... Si:;11d hy Jacqu~linc Lsch                      11   11/05!2015 12:22 l"M CST
            8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 18 of 34 - Page ID # 18




Dougbs County Der>artment of Corr•~c:tions,
HE
Douglas County (NEDD)
710 South 17th Street
Omaha , NE68102
                                                                              Progress N01tes
                                                                                                                                                CORRECT CARE
                                                                                                                                                SOLUTIONS
                                                                                                                                                                 ccs
~~-
    clindamyctn 150 mg capsule                   2.00 capsule        Dougla,; Co:. TID AM PM 8: HS       11/3/2015 8:00:00 PM       11/10/2015 7:59:00 PM

    Patient Problems:
    ;Obsetved
    : Date
    !
    /93-18-2015 Acute
                           Category          Type
                                            OTHER
                                                                    Problem
                                                                    Patient Reports No Problems
                                                                                                                     Confirmed By                   -          - -     J
    Patient Allergies:
    :·Observed
    !Date                  Type                                       Allergy
    !03- -/8-2015          Allergy Items                               No Known Allergies
        r    Vital Signs Taken
    Patient Vitals:
                                                                                                                                ·····•-·--······-----•-.-•..,- ... ···--·-·· I
    ; Observed              Blood                                                                                                                                           !;
                                                   Pulse           Resp. f?ate Temp                  Pulse Ox     11\leJght      BM/
    ! Date                  Pressure                                                                                                                                         !
                                                                                                                                                         ----··-----·-·-··'
l
iL_No·tes
    ___   I History:
            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


        ---- Added 11,V6/2015 07:4.f AM CST by svansant RN ;-;- - - - - - - - - - - - - - - -
                                                                                i

         Late enfly for 2100 1114115

         Inmate called to the clinic after med pass staff brought to this clinic nurses attentfon that the inmate has a dog
         bite wound which 1vas dressed at the hospital prior to booking The report is that his dressing are soaked and
         need to be replaced. this clinic nurse called and asked that inmate be brought to clinic for assessment. Inmate
         has wounds on his upper right am1 111hich is sutured, packed, and covered. His also has dry intact sutures on
         his left ear. He reports that his has large wound from being bitten by a dog on his lower calf. n1e only dres~:ing
         that needed changed was on his arm. The arm dressing was replaced with dry dressing 4x4 and covered with
         co.ban. Inmate was placed on MD sick call for further wound care orders. Inmate also reports to have mod
         pain.




        t;,-Signt'd hy Sandra Va11Sanl n l l/O(i(:2lll 5 07:4 I /\J\1 CST
                8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 19 of 34 - Page ID # 19


                                                               ACH BERGAN MERCY MEDICAL                                       RECCA,JAMES
                                                               CENTER
        'J.-.                                                     7500 Mercy Rd
                                                                                                                             MRN: 800201503
                                                                                                                             DOB: 10/2/1978, Sex: M

     ..._r CHI Health                                          OMAHA NE 68124-2319                                           Adm:11/3/2015, D/C:11/3/2015


 Admlsaion lnfom,atlon • Patient Record               Only
        Amval DalerTime:             11/03/2015 3:32 AM             Ad,ml )ale/Time                11/03/2015 3:35 AM           IP Adm. Dale/Time:         None
        Aam,ssion Type               Emergency                      Poinl of Ongin                 Sell Referral                Adrn11 Category            None
        Means or Arrival'            Old #61                        Primary Service:               Emerg11ncy Medicine          Secondary Service:         NIA
        Trans1e, Source              None                           Service Area:                  Alegenl Creighton Health     Un,t:                      Bmm:1ed
        Adrr.11 Provider             Non&                           AUending Provider              Bradley H Hen. MC            Referring Provider         None

 Patient Demographic@
     Addt9H                                                                                            Phon,.
     4929 S 46th St                                                                                    402-906-6458 (Home)
     OMAHA NE 68117-2013                                                                               402·906-8458 (Mob4fe)

Account lnfonnatlon
     Hotpltal Account                       Pitm11ry Papr                        Afllllat.d Racurrlng Acoounta                                .. Combined from HAR
     231361797. RECCA.JAMES                 None                                 None                                                            None

Primary Coverage
            Payor                              Plan                               Sponsor Code                        Group Number                   OroupName
            No coverage lovnd



Hospital Account
                                                                                 AcctlD                Clau                       Statu1                       Primary Coveraae
    Recca, Jamn                                                                  231361797             Emergency                  Billed                       Ngne


Guarantpr Account lfor Hospltel Account #2313§17971
    N11111•                                                                      Rellllion to pt      SflvlceArN                  Active?                      AcctType
    R!lCC8.Jemet                                                                 Self                 ACH                         Yes                          Per110m~I/Fsmily
    Addrn1                                                                       Pilon•
    4929 S 48\h St                                                               402-906-8458(H)
    OMAHA, NE 68117-2013


Coverage lnf9m,atJon jfor Hospital Ac59unt#231361797)
    Not on file



Discharge lnform■tlan -           Patlfnt Ruc;or<I Only
    Dltcha111, oat.mm,                      Dlach■IJlt Disposition                                                    Dl1chap Pn>vld■r                  Unit
    11103/201 s     s:•2 AM                 Home Or   Self c,,e                  Home                                 None                              Bmmcted

Event.
    D■tamm•                          event                        PfCIHI                unn                                    RoomlBed
    11/03/15 0332                    ED Arrival                                         BMMC1EO
    11/03/15 0335                    ED Roomed                 Emeriiency               BMMC 1EO                               1EDD3/03-01              Eme'Jl•ncy Medicine
    11/03115 0538                    EDTranaf11r               Emer11ency               BMMC1ED                                1EDOTFIOTF             .. eme~ncv Medicine
    11103/15 0542                    Discharge                 Emergency                BMMC1EO                                1EDOTF/OTF               Emergency Medicine

Final   Dl■ qno.,,    UCD-10-CMl
                                                                                                                                                                          Afftcts
                                                                                                                                        cc              HAC               ORO
    1P1              sa, .e· 1A           L~rlllion without rorei,Rn body, ri11ht lower IBll, initial__encounter
                     S41.Q11A             Lacerelicn without fore)11n. body of rlRt:it ahoufder ,.initial encounler
                    S01.312A              Lac;e,i!lion without fo~iAn body of left ear, initial encounter
                    F17.210               Nieo1ine dependence, clR■retles, uncomplicated
                    223                   Encounler for immunizalion

Alle19i113! as of 11/3/2015                                                                                                             Rovrewlld On: 11/3/2015 By: Alea Kucera, RH

    No Known Allergies

lmmunlfftlons
                                                             Date
    Tdap                                                     11/03/15


Patient History

Printed by 1302 at 4/10/17 2:15 PM
             8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 20 of 34 - Page ID # 20


                                                              ACH BERGAN MERCY MEDICAL                                 RECCA,JAMES
      J_,                                                     CENTER
                                                              7500 Mercy Rd
                                                                                                                       MRN: 800201503
                                                                                                                       DOB: 10/2/1978, Sex: M
    ~r CHI Health                                             OMAHA NE 68124-2319                                      Adm:11/3/2015, D/C:11/3/2015


 Medication Dlacrep1ncle1 Requiring Physician Revlaw and Action {continued>
                                                   ·      I.at Don      Informant                              Starto.t■         EndD11a          Provider             LT
      Tako 1 tablet (800 mg total) by mouth every 8 (eight) hours as needed for pain.
      Assoc1aled Diagncses· --




                                                                               ED Records
 ED Arrival lnfonnatlon
                                                                                                                                                             Arrival
     EKpKIH                  Arrival                 Acuity          MHnl of Arrival         Eacorted   By StNlc.                       AdmlHlon      Type   Complaint
    11/312015 03:25          11/312015 03:32        4•LIH Urgent     OFD#61                  EMT             Emergency Mudlclne         Emergenc:11

 ED Events
    o.tamma                     Event                              User                                        Comments
     11/0311 S 0321             Bedwa1Held                        BARTQIII, DANA A
     11/03/15 0332              Plltienl arri\l!'(l in ED         MEIER, JESSICA
     11/03/15 0332              Patient expected in ED            MEIER, JESSICA
     11/03/15 0332                                                MEIER, JESSICA
     11/03/15 0332                                               MEIER, JESSICA
    11103/15 0335              Plllient roomed in EO             KUCERA, ALEX                                  To room 1EDOJ
     1 \103/15 0335            Tri1111er for Triano Start        KUCERA. ALEX
    1 \103/15 O:S35            Tri&Qe St11rted                   11:UCERA, ALEX
    11/03/15 0336                                                KUCERA.ALEX
    11/03/15 0336                                                KUCERA.ALEX
    11/03/15 0339              Initial Provider Exam             HESS, BRADLEY H
    11/03/1 S 0339             Aasinn Attendinn                  HESS, B.RAPLEY H                              3redley H Hess, M assiQned as AttendinA
    11/03/15 0339              AuiQn Physician                   HESS, BRADLEY H
    11103/15 0342                                                K'..JCERA.ALEX
    11103/15 0342              TriBRS Compfeted ...              KUCERA, ALEX
    11/03115 0345              AsaiQn Nunie                      MOSER,.KACIE                                  Kristin L Fisicero, R es&iAned ea Renistered Nurse
    11/03115 0508              Disgherne Di ~poailipn Selected   HESS, BRADLEY H
    11103/15 0508              Di1position Selected              Hess. BRADLEY H
    11/03/15 0509                                                H:SS, BRADLEY H
    11/03/15 0512              AVSPrinted                        Hi:S$, BRADLEY H
    11/03/15 0512              AV$ Printed                       HESS. BRADLEY H
    11/03/15 0512                                                HESS. BRADLEY H
    11/03/15 0512                                                HESS, BRADLEY H
    11/03/15 0528              Reqistretion Co~leted             MEIER, JESSICA
    11/03115 0536              P111ienl transferred              FISICARO, KRISTIN      L                     From room 1EO0J to room 1EDOTF
    11/03/15 0536              Patient transferred to OTF        FISICARO, KRISTIN      L
    11/03/15 0542              Patient diseharQed                FISICARO, KRISTIN      L
    11/03115 0542              Patient departed from ED          FISICARO, KRISTIN      L
    11103/15 0542                                                FISICARO, KRISTIN      L
    11/03/15 0542                                                FISICAR_O, KRISTIN     L
    11/03/15 0542              Chartin11 Complete                FISICARO, KRISTIN      L
    11103/15 0640              ED Provider Note Si11nea          HESS. BRADLEY H                              ED Prov Note filed by Bradley H He11, MD
    1 1/03115 0640             Charting Complete                 HESS. BRADLEY H

ED Treatment Team
   Provider                             Roll                              From                       To                         Phone
   Brtdltv H Hau, MD                    Attending Pro11ider               t1 /03115 033 9            11/0311 II OIU2            402•31H161
    Krlatln L Flalcero, RH              Rogltlerod NurH                   11/031111 03411

ED Disposition


Diagnosis Edit lnformatJon
   DllgnMII                                                                        U■er                                Timi                                         Action
   Dog bile of multiple tiles                                                      Bradley H Heea, MO                  Tue Nov 3, 2015 5:08 AM                      Add

Chief Compl■ lnt
   Animal Bite                                                            pl was bile by police dog after ehete ltii, evening



                                                                                ED Notes
ED Notes by D•na A Barton at 11/3/2015 3:35 AM                                                                                                                   Version 1 of 1

Printed by 1302 at4/10/17 2:15 PM



                                                                     ( [Xl-f if31T 1'to                                 7
           8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 21 of 34 - Page ID # 21


                                                          ACH BERGAN MERCY MEDICAL                                    RECCA,JAMES
                                                          CENTER
    J~                                                    7500 Mercy Rd
                                                                                                                      MRN: 800201503
                                                                                                                      DOB: 10/2/1978, Sex: M

    ~J CHI Health                                         OMAHA NE 68124•2319                                         Adm:11/3/2015, 0/C: 1113/2015



                                                                          ED Notes (continued)
ED Nytee by Qpna A Barton pt 11/3/2016 3:36 AM (continued I                                                                                           Version 1 of 1
    Author: Dene A Berton                                   Service: (none)                                        Author Type: Unit Coordinator
    Filed: 11/312015 3:35 AM                                Note Time: 11/312015 3:35 AM                           Status: Signed
    Editor: Dane A Bart:>n (Unit Coordinator)
Bed: 03-01
Expected date: 11/3/15
Expected time: 3:25 AM
Means of arrival: OFD #61
Comments:
37 M was bitten by the police dog during a chase. Puncture wounds to ear and L leg.
Code 2

    Electronically s,gnad l>y Dana A Banon on 1113/2015 3:35 All.I

ED Notes by Kristin L Flalcaro, RN at 11/3/201§ §:33 AM                                                                                               Version 2 of 2
   Author: Kristin L Filicaro, RN               Sel'Jice: Emergency Medicine                                       Author Type: Regi91ered Nurse
    Filed. 1113/2015 5:42 AM                                   Note Time: 11/3/2015 5:33 AM                        Status: Acklendum
    Edito,: Krialin L Fisi::aro, RN (Regiltered Nurse)
    Re,ated Notes                Original NDle by Kristin L Fillicaro. RN (Registered Nurse} filed at 1113/2015 5:34 AM
Patient discharged, handcuffed and ambulatory with OPD officer.

Kristin L Fisicaro, RN
11/03/15 0534

Kristin L Fisicaro, RN
11 /03/15 0542
    Electronically Signed by K11stin L Fisic.aro, RN on 11/3i2015 5:42 AM


EQ Notep by Kristin L Flalc11ro1 RN at 11/312016 ~:33 AM                                                                                           Version 1 cl 2
   Author: Kristin L Fi~ro, RN                             Service: Emergency Medicine                         Author Type; Regiiter~ Nu11e
   Flied: 11/3/2015 5:34 AM                                Nole Time: 11/312015 5:33 AM                         Status: Signed
   Editor· Kristin L Fiai::aro, RN (Registered Nurse)
   Related Notes.               Addendum by Kristin L Fisicaro, RN (Registe<ed Nurse) filed at 11/3/2015 5:42 AM
Patient discharged and ambulatory with OPD officer.

Kristin L Fisicaro, RN
11 /03/15 0534
   Electronically Signed bv Krcstin L F1s1cam. RN on t ti3/2015 5-34 AM

st? Provldpr Note, bv B!Jldley H Hpas. MD Ill 11/3/2015              6:2§ AM                                                                       Version 1 of 1
   Author: Bradley H Hess, MD                             Se1111ce: Emergency Medicine                            Author Type: Physician
   Flied: 1113/2015 6:40 AM                               Note Time: 1113/2015 6:25 AM                            Status. Signed
   Editor Bradley H HHI, MD (Physician)
                                                   EMERGENCY DEPARTMENT ENCOUNTER


Pt Name: James Recca
MRN: 800201503
Blrthdate 10/2/1978
Date of evaluation: 11/3/2015
Provider: Bradley Hess, MD




Printed by 1302 at 4/10/17 2: 15 PM
           8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 22 of 34 - Page ID # 22


                                              ACH BERGAN MERCY MEDICAL             RECCA,JAMES
                                              CENTER                               MRN: 800201503
   J-.,                                       7500 Mercy Rd                        DOB: 10/2/1978, Sex: M

   ~J CHI Health                              OMAHA NE 68124-2319                  Adm:11/3/2015, O/C:11/3/2015



                                                          ED Notes (continued)
ED Provider   Note• by Bradley H He11, MD at 111312015 6:2§ AM (contlnufdJ                                        Version 1 of 1
CHIEF COMPLAINT
Chief Complaint
Patient presents with
  • Animal Bite
          pt was bite by police dog after chase this evening


HPI
James Recca is a 37 y.o. male brought to ED by squad for multiple dog bites. Police report the patient was
being pulled over on suspicion of auto theft and he ran from the scene on foot. Police dog was release and
attacked him. He was bitten on the right calf, right shoulder, and left ear.


PAST MEDICAL HISTORY
History reviewed. No pertinent past medical history.

Nursing notes were reviewed, agree with nursing notes.

SURGICAL HISTORY
History reviewed. No pertinent past surgical history.

SOCIAL HISTORY
History

Social History
 • Marital Status:                                         Single
     Spouse Name:                                          N/A
      Number of Children:                                  N/A
 • Years of Education:                                     N/A

Social History Main Topics
 • Smoking status:                                      Current Every Day Smoker
     Types:                                             Cigarettes
 • Smokeless tobacco:                                   None
 • Alcohol Use:                                         Yes
 • Drug Use:                                            None
 • Sexual Activity:                                     None

Other Topics                                                                       Concern
 • None

Social History Narralive
 • None


FAMILY HISTORY
History reviewed. No pertinent family history.


Printed by 1302 at 4/10/17 2:15 PM
         8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 23 of 34 - Page ID # 23


                                             ACH BERGAN MERCY MEDICAL          RECCA,JAMES
                                             CENTER
    J:-                                      7500 Mercy Rd
                                                                               MRN: 800201503
                                                                               DOB: 10/2/1978, Sex: M

   ~r CHI Health                             OMAHA NE 68124-2319               Adm:11/3/2015, D/C:11/3/2015



                                                        ED Notes (continued)
EDP rovlder Notn b1 Bradleu H Hes ■ MD at 11/3/2015 6:25 AM le: lntlnuedl                                     Version 1 of 1
  Pain Score                --
  Pain Loe                  --
  Pain Edu?                 --
  Exel. in GC?              --
Constitutional: Well developed, well nourished, no acute distress, non-toxic appearance, mild
objective discomfort.
Head: Normocephalic, atraumatic
Eyes: Conjunctiva clear. No erythema or drainage.
ENT: Nose normal, mucous membranes moist. 2.5cm through-and-though bite wound of the central
right pinna involving cartilage.
Neck: No tenderness
Respiratory: No respiratory distress, normal breath sounds, no wheezes, no rales
Cardiovascular: Normal rate, normal rhythm, no murmurs, no gallops, no rubs
Abdomen: Soft, nontender, nondistended, no rebound, no guarding, no masses
Musculoskeletal: Soft tissue tenderness in area of bite wounds, no swelling, no deformities, distal CSM intact.
Integument: 4.5x2.Scm irregular gaping wound on right anterior shoulder/upper arm deep to muscle. 3
separate bite wounds on right lateral calf (2.5x1cm, 1.Sx1cm, 1.5x1cm) and a dime-sized area of skin
maceration. These are all deep to muscle. No tendon, nerve, or blood vessel injury appreciated.
Neurologic: Awake, alert, and appropriate. No focal weakness. No focal numbness. Speech clear. Gait
normal.
Psychological: Cooperative, mildly intoxicated affect


OXYGEN SATURATION INTERPRETATION:
The patient's saturation was 100% on room air. Impression: Normal

PROCEDURES:
LACERATION PROCEDURE NOTE:

Wounds were prepped in sterile fashion. The wounds were thoroughly irrigated with sterile saline under
pressure by the nurse and tech. Wounds were explored and showed no obvious nerve, vessel, or tendon
injury. No obvious )oreign bodies present. Wounds were approximated loosely without difficulty. Patient
tolerated the procedure well. No complications. Tetanus will be updated.

Type of repair: Interrupted sutures
Type of sutures: 5-0 Vicryl
Laceration length and number of sutures:
  Anterior left ear: 2.5cm 7 sutures (approximated close for aesthetics)
  Posterior left ear: 2.5cm 3 sutures (loose)
  Right shoulder: 4.5cm 5 sutures (loose) This wound was also packed with iodiform gauze and tail was left
emerging from central portion of wound.
  Right calf: 2.5cm 2 sutures (loose)
               1.5cm 1 suture (loose)
               1.5cm 1 sutture (loose)

Printed by 1302 at 4/10/17 2: 15 PM
          8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 24 of 34 - Page ID # 24


                                              ACH BERGAN MERCY MEDICAL          RECCA,JAMES
                                              CENTER                            MRN: 800201503
       Jtrr.                                  7500 Mercy Rd                     DOB: 10/2/1978, Sex: M

   ~r CHI Health                              OMAHA NE 68124-2319               Adm:11/3/2015, D/C:11/3/2015



                                                         ED Notes (continued)
ED Provider NotH   by Bradley H Hess. MD at 11/3/2015 6:25 AM ls;ontlnuedl                                     Version 1 of 1




LAB RESULTS:
ED Lab Results
   None



RADIOLOGY:
No results found.


ED COURSE & MEDICAL DECISION MAKING
Wounds were repaired. The anterior portion of ear laceration was approximated closely to maintain ear
aesthetics and shape. Posterior portion of ear laceration was approximated loosely. The right shoulder wound
was quite deep and packed with iodiform gauze and then loosely approximated. Three of the right calf wounds
were loosely approximated.

Tetanus updated. IM Clindamycin given. Wound care instructions given to police.


CONSULTS:
None

Diagnosis:
1. Dog bite of multiple sites


Disposition:
Jail


PATIENT REFERRED TO:
No Pep
Call 1-800-Alegent to find a primary care doctor or visit www.chihealth.com

In 3 days
Right shoulder packing needs to be removed and wounds need to be evaluated by a medical provider in 3
days. All sutures need to be removed in 10 days if they have not fallen out.


DISCHARGE MEDICATIONS:
Discharge Medication List as of 11/3)2015 5:12 AM


Printed by 1302 at 4/10/17 2: 15 PM
            8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 25 of 34 - Page ID # 25


                                                             ACH BERGAN MERCY MEDICAL                        RECCA,JAMES
    J..,                                                     CENTER
                                                             7500 Mercy Rd
                                                                                                             MRN: 800201503
                                                                                                             DOB: 10/2/1978, Sex: M
   ~r CHI Health                                             OMAHA NE 68124-2319                             Adm:11/3/2015, D/C:11/3/2015


Flowsheets (1II recorcledl
   Cuttom Fonnull Dm - Tue November Ol 2016
                                   DS3S
       OTHER
       Fluid Resuscilah~n (1n      1008 -AK
       mlJ
       We1gh1 Change Since         O gram1 -AK
       Birth
       % We1ghI Chanse             O -AK
       Since B1rlf>
       Relevant       ubs •nd Vitela
       Temp (ir, Celsitt~)        36.7-AK

   Dl•p<>•ltlon • Tue November OJ, 2015
                                  0808
       Patient'• ED Ois110sltlon
       ED Di6posilio11         Discharn" -BH
       Condit,on on            Stable -BH
       Disch;<r9t'-

   Acuity/Destination• Tue November 03. 2015
                                  0337                         0!42
       Acultv/Doatlnallof'I
       Patient Acuily             -4-AK                        -4-AK
       Triage Complele                                         Triage complete -/1.K

   Wound Care • Tua November 03, 2016
                                  0419
       Wound 11103/1!
       Wound Properties           Dl!)e Firm AISCIS$ed:.11/031111 -t<F Tima Firal Asseued: 0400 -KF Wound Type: Othar (Comment) -KF. A/leQed do~ bite wounds
       Sile Assessmenl            Blel!din11 -KF
       Wound Lenglh               MuHiple ereea with
                                  muHiple different
                                  lenglh&/Widths
                                  Righi arm 4.5x2 5. Righi
                                  leg 4 silBS mi!asurabte
                                  2 5x1. 1>1.5, l.5x0.S.
                                  1.5x1. Lett ear 2 5 leng:h
                                  in front and 2 5 lenglh in
                                  back -KF
       Closure                    Approximaled;Suturea
                                  Lelt eer closed with
                                  SUlures #12, Right arm #5
                                  and ,1ghI leg
                                  appro~imaled in 3
                                  wounds 2. 1. 1 for a Iotal
                                  or 4 ,n o,e 1e9 -KF
       rreatmenls                 Cteansed;lrri11ation -KF
       Dress,ng                   Packing;Coban;Dry
                                  dressing
                                  AnbDiot,c ointment -KF
       DressinQ Chanqed           New-KF
       o,~ss,ng Siatus            Ory;lntad;Clesn -KF

   Vital Sign• . Tue NoYamber Ol, 2016
                                  03!II                        0!411                   0IIS4
       Vital Slqn,;
       Temp                       36. 7 •c (96.1 "Fl -AK
       Temp src                   Oral-AK
       P~l.~e                     99-AK                        118 -KF                 103 -l<F
       Pulse Rate                                              118 -«F
       Resp                       24-AK
       BP                                                      140/64 mmH11 -AK        1154/107 mmHQ -KF
       O,w11en Thera1>v
       O~ygen Delivery            Nono (Room air) -AK
       Device
       Sp02                       99 %-AK                      84 %-KF                 100 % -KF
       Pain A111eHmonl
       Pa,n Assessmenl            0-10-AK
       Pa,n Score                 10-AK

Printed by 1302 at4/10/17 2:15 PM



                                                                         (EX.l-l16l T Ii IS- /
           8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 26 of 34 - Page ID # 26


                                                           ACH BERGAN MERCY MEDICAL                        RECCA,JAMES
                                                           CENTER
     J~                                                    7500 Mercy Rd
                                                                                                           MRN: 800201503
                                                                                                           DOB: 10/2/1978, Sex: M
   ~r CHI Health                                           OMAHA NE 68124-2319                             Adm:11/3/2015, O/C:11/3/2015



                                                                       Flowsheeta (continued)
Flow1heets (all     recordedl (cqntlnuedl
        Weight                    95.255 kg (210 lb) -AK

    ABCD AUtHmtnt • Tu~ Novtmbtlr 03 2016
                                  03311                      0345                    0534
        Alrwav
        A,rway (WDL!              IJVOL -Al<.
        Bre1thln11
        Brealh,nq (WOL)           IJVOL-AK
        SpQ2                      99%-AK                     94 %-KF                 ,OD %-KF
       Clrcul11tl0n
        Circula11on {WOLJ        WDL-AK
        DIHbllltv
        Disability {WOLi         WDL-AK

   Skin ColodCondlUon - Tue November 03, 2015
                                 04111
       Skin Color/Condition
       Sk111 CoIorlConcitio11    X
       (WOL)                     Multiple puncture sites
                                 rrom alleged dog bile -KF

   Quick Triage Complete • Tua Nov&mber 0J I 201 r;
                                 0337                        0342
       Quick Trfa111 Complete
       Patiem Acuity             • -AK                       4 -A,<.
       Quick Triage              Quick Triage Complete -
       Complete                  AK

   Departure Condition • Tue November 03 1 2015
                                 03311
       Det>trturt Condition
       MotJ;li11• a1 Depa1ture                                                      Ambulatory -KF
       Pa11en1 Teaching                                                             Ditcharge instruct ions
                                                                                    reviewed;Follow-up care
                                                                                    review&d;Pali&nt
                                                                                    verbalized understanding
                                                                                    -KF
       Education Received                                                           Patient:Other(Comment)
       by                                                                           OPO ofrice, -KF
       Depar1ure Mode                                                               IR PO!iC!I custody -KF
       Vital Sl11n•
       Temp                      36.7 "C (98.1 "fl -AK
       Temp src                  Oral-AK
       Pulse                     99-AK                       118 -KF                103 -KF
       Pulse Rale                                            118 -KF
       Resp                      24-AK
       BP                                                    140/54 mmH; -AK        I 154/107 mmHQ -KF
       OXVAIIR ThlrtPV
       Oxygen Deliver,,          Non& (Room llir) -AK
       Device
       So02                      99 %-AK                     94 %-KF                100 % -l<F
       Pain A....•m•nt
       Pain Assessmenl           0-1Q-AK
       Pain Sco,e                10-AK

   lnltlal Provld-, Eum • Tue Novambar 03, 201&
                                 0338
       lnlUal Provider Elllffl
       lnilial Provider E,am     0339 -BH

   lnhlmational Travel Scraan - Tue November 03, 2016
                                 03311
       lntematlonal Travel
       lnte1na1ianal Travel in   No -AK

Printed by 1302 at 4/10/17 2: 15 PM



                                                               ( cx.H 1r9T                       :Jt J&        7
             8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 27 of 34 - Page ID # 27


                                                              ACH BERGAN MERCY MEDICAL                            RECCA,JAMES
                                                              CENTER
     Ji~                                                      7500 Mercy Rd
                                                                                                                  MRN: 800201503
                                                                                                                 DOB: 10/2/1978, Sex: M

    ~r CHI Health                                             OMAHA NE 68124-2319                                Adm:11/3/2015, D/C:11/3/2015



                                                                             FlowsheelB (continued)
FIQW§heets !all recor,;tedl       {continued)
           the Last 21 days
           Been in Conlact With     No -AK
           Someone Known or
           Suspected to ha,e
           Ebola
           Fever>/=                 No-AK
           .38 OC(100 4FI
           Curr~n.lly
           Ottier Screening         None-AK
           Symf)loms

    Vital Slgna • Tue November 03, 2016
                                    0335
        Vltal SIRn ■
        Temp                        36.7 'C (98.1 'Fl -AK
        Temp src                    Oral-Al<
        Pulse                       99-AK                          118 -KF                 103 -KF
        Pulse Rate                                                 118·KF
        Resp                        24-AK
        BP                                                         14016-4 mmHA -AK        ! 154/107 mmHQ -KF
        Oxvoen Tllerapv
        Oxygen Delivery             Nooe (Room air) -AK
        Device
        SpO2                        89 %-AK                        94 %-KF                 100 %-KF
        Pain A, ..11m1111t
        Pau, Asse~s,nert            0-10-AK
        Pairi Score                 10-AK
        HelRht an!! Wel"ht
        we,ghl                      95.255 kg (210 lb) -AK

   Ua11r Key                                                                                                        (r) = User Re<:d,   (t} = User Takl'ln, (c) = Uaer Cosigned
       lnltlall                              Nam,                                                           Effective DatH
        BH                                   Bradley H Hess, MO                                             04/09113-
        KF                                   Kristin L Fislcaro_, RN                                        03122/13-
        AK                                   Alei Kucara, RN                                                03122/13 •




flowsheet Notes
   No 11011,1 of thia type exist for this enoounter.

Release Authorization
   Type:                                          Signed Fonn
   Effective Date:                                                                       Expiration Osle:
   Received By:                                  Denise Coleman                          Received Date:                           4110/2017 2:14 PM




   HIM ROI Autho,izilticn • DoS:      bmc {below)




Printed by 1302 at 4/10/17 2: 15 PM



                                                                       I6AHl!31T                       tf /7             7
         8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 28 of 34 - Page ID # 28


                                                                                 ACH BERGAN MERCY MEDICAL                                                                                                       RECCA,JAMES
                                                                                 CENTER
   J~                                                                           7500 Mercy Rd
                                                                                                                                                                                                                MRN: 800201503
                                                                                                                                                                                                                DOB: 10/2/1978, Sex: M

  ~r CHI Health                                                                 OMAHA NE 68124-2319                                                                                                             Adm:11/3/2015, D/C:11/3/2015



   Ambulance R&COfd - Do$: 11/3/2015                              (betoo)

        Fa::w F ~ Slra110,Cantar                                                                                                                                                                                                                                                                 Page 2 of 5




                        --. -
                   .,_.,...~        ..... a .. um
                                                                                     ·-~.        ,
                                                                                 ._..... ...,, e: ..,.. ,~·•·..:.                                                 ·-
                                                                                                                                                                        0--c                QF:)1..,.wpVf11ohoapftat

                                                                                                                                                                            ■- C-.&H,4 C:•P.._,ls teu111i,
                                                                                                                                                                 . . , _ . , ~ : C~•l.
                                                                                                                                                                                                                                                          ••■   ......: 01$1 HM-I\
                                                                                                                                                                                                                                                              ·-- o, !I)            11·0)-15




                                                                                                                                                                                            .
                      .,_,1 G       0UkH8, JI\.L.1...,.,,                                                "'•'OIC:.l,,. .. 119Unlono,.n
                                    Pnl'l\.-y p_. ...,, C;a~,,.••                                        ....11.WIP\Ptv-Artl.,II
                                                                                                                                                                                                                                                           - . - • • 01     ~>      U·Dl-l1
                                                                                                         t,..:na:llon ■                                                                                                                                    ..... --. o, 511 n-m-u
                    II~.-- ~M-_.,,.,_,.._,,..                                  lfll'IDO~•••
                                                                                                                                                                                                 '                                                         ••••- o, 01 u.o~-1!1
                      ._..,.90;     O,.r~RAli=l. MI .. DY                          QII ... .....,,       Nar......,00.1.a~                                                                                                                                ,.. ... _o:,o, n·0)-~5
                     ..........     O"""'••Tl1Re1por,H.Ol:f1•                     ...........,           ...... - 0 0 ... ,.
                                    .,.,.,.,.,.   c ■ r■ o..,.,




                     -~--·
                     ■ ,..o__.
                                    e;M-.P•-e.oic
                                                                                    .........
                                                                                    1.-• .... .r.        P ■n.,no   lal
                                                                                                                                                                 . . . . . . . . . . . .;
                                                                                                                                                                                            8httt> ■,


                                                                                                                                                                                            U""" ■ng■,G

                                                                                                                                                                       ...-~,- ,..,.,.,u~I-C-m.,.,g.,,,c,.
                                                                                                                                                                                                                                                          . - - ~ 0 1 : , • 1'.oJ·U
                                                                                                                                                                                                                                                            ••~•D ■ J&              ll•Dl\•l:I
                                                                                                                                                                                                                                                           ,.._,,.. D:1·11 ,, ..,~·\!!

                                                                                                                                                                                            o ...im•nl                                                    ,,...:U::o,se            11-0>11


                      eh ■ M-:
                      a.i..,.,._:
                                    at..i,o,,. !II
                                                                                      ' - ' " ~ Or,1.1:;i07.,..81•Q~

                                                                                 ••z.-...
                                                                                 ._..u•••
                                                                                                Om-al\e. l>augl•I. p,.a: dll1:I./
                                                                                                     1   zeo.                                                     ...,._-.: ,.,.._.oc...
                                                                                                                                                                  L - • - ' • - 1 DLS


                                                                                                                                                               8 " " " at • ..,_                            i, R ■ •t•na d




                                                                                                                                                                          .,.. .-...-. ~Cl•"~,             Alti• ■ dl'Wat.


                      0-•   _,
                            ..                                                                                                                                     ~             .......    & ► 11'9"\■ t



                    ............
                       •••,uw;                                                                                                                                     • •-n• O•- :             No...i,,,,i,o CMI ■ i,

                       ..........
                          ·•-:
                 .......... __ _
                                                                             ............ i:i....::



                                                                                   ........._,,                                                                       I>-'..,..,,
                                                                                                                                                                     D • - i rl•UISlo
                                                                                                                                                                                            NcnwNo              D•i■ v

                                                                                                                                                                                                          ...,_,c-,. ,_.■ a,-• C■ rt­
                    ""••---87'                                                       ~IN••·               •.-., 1,,11••   fie, ..... <:o•" ■" """..ii, 0,...
                                                                                                                                                                                            D ■ i,.4   1:1.il
                                                                                                                                                                                            11,(lt) ._,EAC:Y ROAC


                                                                            . ..._....   .._,,...
                                                                              • ...,_. . . .a:

                                                                              ..,.. .. ,._,.~U"'•"
                                                                              1 . - - • • - M AL.£·P•r...,Mlc
                                                                                                                                                                    ---A•-
                                                                                                                                                                  o ... ,._...,.:

                                                                                                                                                                Au••-·--•
                                                                                                                                                                                            Qll,jANA, D0143~,              JIM! ... I     Z,.




                                                                                                                                                                                                                                                    . . . . . . ..,-.. 0 ..., ..
                                                                                       ,.-1,111•


                                                                                                                                                                    ·-·-
                                                                                                                                                                 ·---··-
                                                                                                                                                                     ·-·
                    ,...........                                                      ""::,              ... loa!o Uftl
                                                                                                                                                                      __ _
                                                                                                                                                                .. , _ , . _ . _ • •
                                                                                                                                                                            ,.
                                                                                                                                                                      D . . ., . . _ ,
                                                                                                                                                                     .....Ill••
                                                                                                                                                                                              hl>l.lQhl•o•~I' ■•••




                        .... ,_..   Haoc:ia ■ I IO ■ r"' ■ t•I                      ...~ ..
              ~,,_;.•n~-:;;.:•;;~.,..,,....,,=~--~--..,.-,-..,..;•;;,'";a;.==;-:-,---:--,--,-..,...,                                                                                                                                            ! '.'\.                                           J
              fc.·-~-,,;J;...;.._;.:;l;,cl.,,;;·_·,;;';..·.:;'--"".,'-''='-'-'----~'-''-'·---•-·--..,·•··-••-,-,..:"'"'..;;;;'"~i!::;N,:c.T,__il:N::;.~c.-O::c-=::."":.:ll.:.;O::cN:.:....;...:._ __;._._..,""•=•-=-•"••"'-=cc,-'-~---'-----'_·:_.___.--· ·
                           .... ,
                                    J~••W ■ c:c■
                                    oa.:i.ao.ooc:o                                                                 EMMI:
                                                                                                                ....... :
                                                                                                                                14'03,,lilllll ~SI 1"•1
                                                                                                                                :uoOOlt4 ,,,A()Hg&
                                                                                                                                                                                                                    .............
                                                                                          . . . . . __. ...... ti ....



                                                                                                                                                                                                                   --■ 1199 . . . . ,.:


                                                                                                                                                                                                                            ,,,_


                     --..._
                      ..... _... ..,,._,.,,o,,...,
                  c,._...._ ..,.
                                                                                                                                                                                                                                                                                   ,-_,. I DF \




Printed by 1302 at 4/10/17 2:15 PM


                                                                                               I c)(f/{[!,I r -Ii If> 7
        8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 29 of 34 - Page ID # 29


                                                                                                   ACH BERGAN MERCY MEDICAL                                                                                                         RECCA,JAMES
                                                                                                   CENTER                                                                                                                           MRN: 800201503
   J~                                                                                              7500 Mercy Rd                                                                                                                    DOB: 10/211978, Sex: M

  ~r CHI Health                                                                                    OMAHA NE 68124-2319                                                                                                             Adm:11/3/2015, D/C:11/312015



                                                                                                                                                                                                                                                                                                                                  Pago 3 of 5



                                                                   .•: . j ·; ;......
                                                                               ••·)··




             ·•                                                                                                                                                                                                                                           :i;·ir;;;~~~~r?;-,i
                                                                                                                        Om11h11 Fir~                      Oep ■ rtment



                                                                                                                                                                                                                                                          i   ,"1fio'en!i""'~;.;; ~•;t:a

           l.._·_--''-'----";:'--'•·------'~·~·~•~;_.!~_·_.·.:.;!''-'~;~-;..,~_.~       --3---'--:._··_._,...,..
                                                                                                           __, -':-...r-"Ne=~'-'"'-':6iic..1c...oe_lii"",~"'"aa"""'"&1'-'2,."'"_'__                                                                                         ..::; ... I·: ·.;7.;;                        :u::J
                                                                                . . ::·
                                                                                    . ....                                                                                        - .-.:·,::i·~ic....-.,-
                                                                                                                                                                                                       ......_,,-_-.::--'---'-'--.:..
                                                                                                                                                                                                                                      ...,   .......,.:
                                                                                                                                                                                                                                        c-.. , • ._,~




           L-.. •_;._.:_.' :: _: _:_L_"·_·· .- .; -~-- _! _:..__.: ____. _:__;._;,:··· ··;i:;_.. ·_;_·:•:-_·:_:• :. _:F'A'n•NT-cci'iiPOONft~••.,_,·,.,_ _ _ _ _~ - - .:;_:,:··,_,.,_,.,.,,:· ..:·.. ·_··,.··:·,                                                                                                                 ._·]
            cruet c1m1111u
                                                                                                                    ~■ -l (Primary)                                                                                         L. ■ u,.-on         (S.-condlin,)
                                                                                                                                  6 ..-1,.. ... , . .                                                                                     Ell lillnlAM




           tarvcr tnnes,e

            ia-,•t&Hl ■ -4              l>IDNlffll
             Pain. 11n1p•11m.G
            LY>Cr-1IY-W

            MedSM t& OIIIN?H fmw




                t d Nt:tlHI t16WY
                 O~•'•t.l;:)l"1•lea




               -
           L.. H•"·.-·......
              £1CHOU.a u11•
                                                                 . . :._ __. _.___.:..'~..:.-=:·· ··-·::-: --, ... ---:1-iai,.lll!?!G------·-:-····-
                                            Uf\abl• 1r.C<writlh!llle                .

            1-Eew,UiiHiii. f 5f• 1i iff!liiM#iMl-tMWHJW-'lt:iltp.'-tffiH t!J· Ottt"D'·'llMi,·•i@-'f,.·tl-,·ciita,;tUt·'•[llJ··:--a,.-;:;1 'i ,-t,ttJ t;~..1:.~(s :,:f:·1· ).. Vi ;at#,-!,Jt!t'I
                                                                    MINlffllr1il lrM SEMJ-a-                                                                                                                                   e ■ n ■ smm-P"lrfGaes-o,J,I
                                                                                                                                                                         s-■ Wlno


              c,c...1111•~"'                                                                                                                                             01g,;,Of"...,.i,1-04•

              llii•le,nt,e~m                                                                                                                                             ........, .. ~111•~
                                                                    ""°"""aiO.•Mln.n-P ■Uars

                                                                'i---,-i_-+-,-.;,..:•:-·"··""""'·•-.,"'··'"•-::,.,..,,._-:,.,.,;-c,.,r-::-rc::·:'"·,::-..::-,.::-
           r[.:;.":.::'"__:::~.:..~::.:;;';,;,:1-i:.,,.;_""'.;'"...                                                                                           .. --:,--,:n:~'"-:"'"··rr:liWi""'"'Mi""'lil"""bN"
                                                                                                                                                                                                             ..."'iir.,-,-.-...,____.'"::
                                                                                                                                                                                                                                   -,.,._:_-.-
                                                                                                                                                                                                                                            ..- .-.~-
                                                                                                                                                                                                                                                    .. ~---.--'-·-'--
                                                                                                                                                                                                                                                                   •• -:-,.:,:-;:,::;=·:,::::::::;:::::::
                                                                                                                                                                                                                                                                                                       ..:;:    .. ==•=·=•·=•=•77:._0·~·
                                                                                                                                                                                                                                                                                                          ..:;:,;::


           tOTIIEM tmrct ■ IPO'


           ,uR04NM ••n11ecsa ·

           Eiffpnr:;~~+.-±~~:~:7r-~-:-,.·:;;~p;-::_:r2~~~r= : ·.                                                                                                                                                    j   i 1 ·..~~:· :: ·:· · · ~ :· :· :; : : ;.: :' :·.: · .'.: •                                      ~::~3
              Ctvtl Sf'Cne«Y
       ➔     Nuwtl          w bucAbl tnrc.
             H1Gbfl1iMD 91' IQI\Q
                                                                                        Cvnt• ~• -.ttl dog

                                                                                        Panllltralng
                                                                                                                                         ZO~L M••"'-'_,•I ...... l.:..,                                                                                                                                          P111•.:, 0,1•




Printed by 1302 at 4/10/17 2:15 PM



                                                                                                                   IEX)(/817                                                                                  l:f           19                     7
        8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 30 of 34 - Page ID # 30


                                                                       ACH BERGAN MERCY MEDICAL                                                                  RECCA,JAMES
                                                                       CENTER                                                                                    MRN: 800201503
    J.                                                                 7500 Mercy Rd                                                                             DOB: 10/2/1976, Sex: M

   ~r CHI Health                                                       OMAHA NE 68124-2319                                                                       Adm:11/3/2015, D/C:11/3/2015



        Faw From Str~mC.ntar




                                                                                   Omaha fllra Department
                                                                                                                                                                                   . : :~r~~i:1~~01 '!,



                   *
            t05/Jdt! 'J:1 I




               ___ ,_
             ,,.
                                      No


                                Sldn "Tsmp-NGnn ■ I Shtl CokwolNGfl'TYI sa., MOl-.ir•-NOffr'l•I
                                      "••sit•;
                                PlotOII
                                                                                                     .........
                                                                                                      IIH..-m■ i.




                                              L.t-R••~..,.. R ~ J l l • · ~ Pu.pH OI. . QII: LO._,.Offt"IIII, Rroi--,Non'tl•I
                                L.....i of CCWIM'OU••••: Nan: Pal,, S•al.-&;
                                                                                                                                                                                   :.:,JJ!:j~~::: '-:_'.;
                                                                                                                                                                                                                    EA•Vi•"5•1!!i




                                IIUfltNII. JILLIAN




            ~2·~~.~-
            E_;i;~::, .
                        ____·                         -~:~'~'~~~                       ---::-:--fflAUMA~~Ofl=u=--~~:~~~~~-::::::::::::~:-_-.r:_-_-_-.-.-.-.-.-.-.-.-.-.-_,~.---
                                                                                                                                                 _                            ..~)
                                                                                                                                                                                                                                                                ?


                                             -
                                                                           ·   .       :   •        :· : ·_: .: l'IO!Olt'A/0' :- ·' " .::.i..::.;_,:_::,;,_~[. _; ,, · ,, •, ·. , · - e        ~                                · •: ... · -- - ·, ·. ·



                                                                                                                                                                       -
                                      r.:
            C~-'-'..,__,~~-·-·_;_____-'--' ____________-_~.....:.-~-===l!ii/i!=~·e~uii=~•=1tv~~=~-•'-'-:~,~·~•-_:..
                                                                                               ,...,,,.rsam,e
                                                                                                                                                                                                                          .....
                                                                                                                                                                                   ..:..·.,:_•.:..·.::...'·':.:..'....;•:..;:·.- ·.-_._,,,.   :   ,, .. ,:: ;·:•;)
            Daa
            Ql:t•           ...
                           UA

            GemDPMIM bil:II 11·
                                             f lje•dln g CIIMllml
                                             EMT-Panme-dlo
                                                                                               BURNS, _.LLIAN




                            A ■ IIPGnM"•lr,..-owed
                                                                                                    ......
                                                                                                    loc ■uan•ttgfd


                                                                                                    Sua•••efMt-V.•
                                                                                                                      .tio,ua.,. righJ   outer                                 Nu,nber of,-119ffllfll11•t




              Ml't ..... ...... tahMI IO. med11al n11bl'9 llfll~VMI • ..w.omvOPO. UpOn •Mv•I to u,. oaitidna lot. Lh• :)7yl O - · ..... AA.Ow> ctlllnfil an ■ -•1n9 ~ - ,,,.
              m ■ l9 ~1-,1 ..-a h ■ "dcl.llhlll. He hed ■ ~11IW. Lece,.11•11 and bie•dlng an hiil ... _,_ ft:H,,- ,• c, l•H                 ac. ..
                                                                                                                                           llunt lo ovi.10. r$Qfd lt\ll;afl ~ dCID (INllfl. on• 2•
              IH....aGn In "'· IIGPll ehoukNt " " " "'· - ~ • . NICI lllSft llr\ . . peln. P91.,,. "911 eoUO,g \NIii
              -..po•• ts• -.oundt.
              lh ■ •QU ■ dan•
                                      P..a ■nl
                                Hrot1 '"•0011.
                                                 ...._11
                                                   ~1Mnr"•¥ftllol ■..,.   un•ble tDIM OOC.IRM.,• to
                                                                                                                             "°'"
                                                                                                                             ~ng In lh9 Clhl•k. tilla pant• anlll.,... ,_ • ., ..,,... call
                                                   balld ■ ged wllh 4&.1&"11 and CQban an hie righl .... c..,ld.,- end rw,I Chli,h. Ali! ~ ■ r         bl-~,....
                                                                                                               tt1 ■ t,a,1001.1«.. ~a ■ mra1'.le ■ t6&ca
                                                                                                                                                             ~lr01 ■ 4.
                                                                                                                                                        .,,....,_.q1,1e11tlan•
                                                                                                                                                                                             PH.,_....,.. oroff,.
                                                                                                                                                                                         ■ ---i::11 IIQ
                                                                                                                                                                                   ■ bourl\ltll ,._..,c ■
              v.lleth•h• ha4 ■ nvdNge cw ■ IQW!alln: M t ~ - Hew.• uncooper-.dll'e-..lb malll Dt'lh ■ <111.indon•. P ~ ...,.•l'"-Oepo,t•CI CIOdll' 3 IO S.,g ■ ft -9h OPO In

            clJ:!:1.or..~·~·-~•~-,It!.~·-~~~ l~".
             Cl Rt,W Altot?19HI
                                                           rou_t..,   P~•~~-·~ ..._.. ~n~~M~wit•edicio:::-~:.:r.:r::~r:-!"7.~:'.:.':uT:!T.~---.---,--:::::::::)
                                                                                   ,
                          Dll a p•Uenl ar H:p-.ma,c:11 lo ralum few OUllpatlant Nif'Y••a
            PcebSle      ■ ewe    Y:114
                          Clla,ya-.                                                                                                                  BUFtNS • .ltL.LIAN
                          QIO',j•·                                                                                                                   auTI ■   .. ,u!!:Z. IIIINDV
                                                                                                                                                                                                             ~'_··~•-·~:----'----'_,I
            (·.                                                                                        .:.. ·.: ''Hl""iA::.                       -=-"'-'-'--'-----.;,..._~c..·
                                                                                                                                                                                                                                                           __
                                            -
                                            . .. R-..tvng fac ■ •w SlgnalM~~
                                            'Tnlatnwnt ■ nd n.r1~ort ( ~ UH
                                                                                                 ~
                                                                                                 Nur111■   (RNJ- htii.tatc. Kn111~
                                                                                                                                                                                     "·' .. ,., ·,·,_,-··. :· .. ---·_..:..:...:.
                                                                                                                                                                        w,,,w.,u,ise• net ■ t ■ o
                                                                                                                                                                                                                                                                )




Printed by 1302 at 4/1 0/17 2: 15 PM



                                                                                   Il><-Hl                                [3! T #                              ;iZl
                                              I I?:~l-11J-}4X21
                                          I
                                                                                                       ~'Jo(l ~~o~
                                                                                                                                 I
                                                                                                        ~'a't )m
                                                                                                                       \.,_i_V       '-'
                                                                                                                                                   -
                                                                                                         h1vl::J vis-
'\,,( J-./         }'l/1(   9TJ /,-~nfofs--\--:oqrv.r-rno u7\                                       ~      -;-·a-\     0 ~l<t              -;-:-
                                                                         Jc\~-OJtit1     _s r~-vro-no1? l"l' O-ftJ
      Y-AnJ,fOv., YWJ.d-f\ ~~---o-rYTJlJfo]~"rar)~~                                           01 =(Jf,7-r,oy T
37r/1ft:VD,_?-:Sor9noq SJt.luorssmwo.rhtt.AC>OJ J ~vqi--n.w
         _J                   l       I
 -Aq          l. 10~          11
               t !Jag uo--no-/, Of r(Ao-$-'~fYJ \-1,ttl OJ') fJV/_.
              l.   7~7r/7!df/                 IJ)!;,~(1 Y_             L_Ao11n1 oso·'ZI,
         ~ I.JT01,1;:1ow ,,,s~/E! ·:tt ~-\--VC/.                                ·J2r2J
                                                                          t- ...-' eV5'0vfVf11                       J.O~Q
                                                                                                      W!!
                                                                                              EhY~J(V /-~W)
                                                                                                    oose-& xoca_                     '(J'd,
                                                                                                      :}JJtJ-71      ·rv   :S0lAAV\"
                                                                              l,c. bl; ~ ?, oqycr;-~Tl-r- u;o~, IA17
                                              }-(V-t~J'-1,'{) \IV 0                           hl.l.Jhb "Jr(Yrr-' 0 cf
                                     ~'        )/1.,fl.?'t( ) "(}.,k                     f:;JOOfl _SWI D/'J d-f OfS
                                                          ·v bl$!
                                                                               IA V/S!J'l I   q_·
                                                                                         -          7ci'lWobt,o'O~f
810&161:1 \ -~JO{;! .
                            8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 31 of 34 - Page ID # 31
           8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 32 of 34 - Page ID # 32




                                                  BOARD OF COMMISSIONERS
                                                 MARV ANN BORGESON, CHAIR
MICHAEL BOYLE         JAMES CAVANAUGH             CLARE DUDA          MARC KRAFT           P.J. MORGAN     CHRISTOPHER RODGERS
                                         Patrick T. Bloomingdate, Chief Administrative Officer




       December 8, 2017




       Mr. Recca:




       I was doing some filing and came across an envelope addressed to you but no copy of the letter that
       should have been mailed to you in October. Since I cannot confirm the letter was sent to you I have
       enclosed a copy of the letter that was intended to be sent just in case you did not receive the earlier
       letter.




       Sincerely,


     :fJ~ ( I r-
              j
       Darrel Neely      ,.-,__,,._,,,




   (402) 444-7025     Suite LC 2 Civic Center     1819 Farnam Street          Omaha, Nebraska 68183-0100   (402) 444-6559 (FAX)
                                                    l/,/"'!_W.douglascounty-ne.gov
            8:18-cv-00556-RGK-PRSE Doc # 1 Filed: 11/29/18 Page 33 of 34 - Page ID # 33




                                                   BOARD OF COMMISSIONERS
                                                  MARY ANN BORGESON, CHAIR
MICHAEL BOYLE          JAMES CAVANAUGH             CLARE DUDA          MARC KRAFT           P.J. MORGAN   CHRISTOPHER RODGERS
                                          Patrick T. Bloomingdate, Chief Administrative Officer




       October 30, 2017
                                                                                                          COPY
        Mr.James M. Recca
        i'-lebraska St.ate Penitentiary
        P.O. Box 22500
       Lincoln, NE. 68542


        Mr. Recca:


        Following up on your October 25, 2017 voice mail:


       The incident you described did not involve the Douglas County Sheriff's office or the Douglas County K-9
        units. And as a result, Douglas County is not liable for any damages/ injuries that may have occurred.


        Sincerely,




        Darrel Neely
        Douglas County




   (402) 444-7025      Suite LC 2 Civic Center     1819 Farnam Street       Omaha, Nebraska 68183-0100     (402) 444-6559 (FAX)
                                                     W'lf_W.douglascounty-ne.gov
                           ·1 . ·- .. -- - JA"Mt:.S /{."{,Ccl:i,- ----- --- -.                                                        . ! -··
                                     lrnnat0Nam1~ •.
8:18-cv-00556-RGK-PRSE   Doc
                          1
                          1,.      # ,i,;nalo
                                      1 NumbW Filed:58'"7
                                                     11/29/18
                                                          q· - , Page' 34 of 34 - Page ID # 34
                                                                                            -··       ,,       ·:
                                                                                                                                                                neopost/·'            r iri~T-CLI\CC MAI!

                           \. ••   •.•□~x22500 •111:)~fr:~, ,;,•" ·<'-•K:,                                                                                     ol~U;E-U-m:1$002.4 7Q
                                     Jncoln,NE68842-0&XI            ·
                                     Notioe: Thlo~nce was mane~                                                                                                  ~~{:/,l~,V..;1!11;      ZIP 68508
                                                                                                                                                                 ~                    041M12252303
                                     from the Nebrmk&Stzste P_enltontiory.   ~
                           L\        lta-contanta n&.RlCIMored·,




                                                                                                                                                                                               I
                                                                                                                                                                                               f
                                                                                                                                                                                               f




                                                                                                                                         NOV 2 9 20; 0


                                                                                                                                                                                                't •




                                                                                                                                                                                                I
                                                                                                                                                                                                I




                                                                                      \
                                                                                      .   .
                                                                                              .
                                                                                                  -
                                                                                                      lil111 11 11·1 111 1"11· 111,11 d/1•1/11• 1/111·;,1,,i1,111111
                                                                                                           .        -      .'                       .-
                                                                                                                                                                       .
                                                                                                                                                                        --.. ·
                                                                                                                                                                                 I
